Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The application of Arthur Chretien for Remote Control Device and Method For Interacting With A Controlled Appliance VIA The BLE Standard filed 12/05/19 has been examined. Claims 1-26 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Regarding claims 23-24, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are drawn to a computer program. A Claim directed to a computer program is non-statutory because it is not:
A process, or
A machine, or
A manufacture, or
A composition of matter.



Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4,6,8,12-13,15,17,19,23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al. US Patent Application Publication 20200137542

          Regarding claim 1, Jung et al. teaches a remote control device comprising:

a radio frequency (RF) communication interface (116,126); a battery for powering at least the RF communication interface (paragraph 0161); and a processing unit for:

upon determination of a first condition being met, setting the RF communication interface in a standby mode (sleep mode) where the power supplied by the battery to the RF communication interface is limited to a minimal value (paragraph 0284);

upon determination of a second condition being met (scan state), transmitting at least one RF advertising signal via the RF communication interface (paragraph 0284);

receiving via the RF communication interface a connection request from a controlled appliance (paragraph 0268);



            Regarding claim 2. Jung et al. teaches the RF communication interface is a Bluetooth® Low Energy (BLE) communication interface, and the BLE communication interface does not emit nor receive BLE signals in the standby mode (fig.2, paragraph 0284).
        Regarding claim 4, Jung et al. teaches exchanging data with the controlled appliance comprises transmitting to the controlled appliance a command for controlling operations of the controlled appliance, the command being generated by the processing unit based on an interaction of a user with a user interface of the remote control device (paragraph 075,088).
          Regarding claim 6, Jung et al. teaches a sensing module, wherein exchanging data with the controlled appliance comprises transmitting to the controlled appliance an environmental characteristic value measured by the sensing module (paragraph 062).
          Regarding claim 8, Jung et al. teaches exchanging data with the controlled appliance comprises receiving data from the controlled appliance, the received data being displayed on the display (paragraph 085).

          Regarding claim 12, Jung et al. teaches a method for controlling interactions between a remote control device and a controlled appliance, the method comprising:

upon determination by a processing unit of the remote control device that a first condition is met ; setting an RF communication interface of the remote control device in a standby mode (sleep mode) where the power supplied by a battery of the remote control device to the RF communication interface is limited to a minimal value (paragraph 0284);



receiving by the processing unit via the RF communication interface a connection request from the controlled appliance (paragraph 0268);

establishing by the processing unit a connection between the remote control device and the controlled appliance through the RF communication interface and exchanging by the processing unit data with the controlled appliance via the RF communication interface (paragraph 0220-0224).

           Regarding claim 13, Jung et al. teaches the RF communication interface is a Bluetooth® Low Energy (BLE) communication interface, and the BLE communication interface does not emit nor receive BLE signals in the standby mode ( fig.2, paragraph 0284)..
            Regarding claim 15, Jung et al. teaches exchanging data with the controlled appliance comprises transmitting to the controlled appliance a command for controlling operations of the controlled appliance, the command being generated by the processing unit based on an interaction of a user with a user interface of the remote control device (paragraph 075,088).
          Regarding claim 17, Jung et al. teaches a sensing module, wherein exchanging data with the controlled appliance comprises transmitting to the controlled appliance an environmental characteristic value measured by the sensing module (paragraph 062).
          Regarding claim 19, Jung et al. teaches exchanging data with the controlled appliance comprises receiving data from the controlled appliance, the received data being displayed on the display (paragraph 085).
         Regarding claim 23, Jung et al. teaches a non-transitory computer program product comprising instructions executable by a processing unit of a remote control device, the execution of the instructions 

upon determination by the processing unit that a first condition is met; setting an RF communication interface of the remote control device in a standby mode where the power supplied by a battery of the remote control device to the RF communication interface is limited to a minimal value (paragraph 0284);

upon determination by the processing unit that a second condition is met (scan mode), transmitting at least one RF advertising signal via the RF communication interface (paragraph 0284);

receiving by the processing unit via the RF communication interface a connection request from the controlled appliance (paragraph 0268);
establishing by the processing unit a connection between the remote control device and the controlled appliance through the RF communication interface and exchanging by the processing unit data with the controlled appliance via the RF communication interface (paragraph 0220-0224).
       Regarding claim 24, Jung et al. teaches the RF communication interface is a Bluetooth® Low Energy (BLE) communication interface, and the BLE communication interface does not emit nor receive BLE signals in the standby mode ( fig.2, paragraph 0284)..
        Regarding claim 25, Jung et al. teaches a computing device comprising:

a radio frequency (RF) communication interface (paragraph 048);

a power supply for powering at least the RF communication interface (paragraph 0161); and

a processing unit for:



upon determination of a second condition being met (scan mode), transmitting at least one RF advertising signal via the RF communication interface (paragraph 0284);

receiving via the RF communication interface a connection request from a controlled appliance (paragraph 0268);
establishing a connection between the computing device and the controlled appliance through the RF communication interface and exchanging data with the controlled appliance via the RF communication interface (paragraph 0220-0224).
            Regarding claim 26. Jung et al. teaches the RF communication interface is a Bluetooth® Low Energy (BLE) communication interface, and the BLE communication interface does not emit nor receive BLE signals in the standby mode (fig.2, paragraph 0284).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US Patent Application Publication 20200137542 in view of Muth US Patent Application Publication 20150271432.

	Regarding claim 3 and 14, Jung et al. is not explicit in teaching the advertisement signal transports an identifier of the remote control device. Muth in an analogous art teaches the advertisement signal transports an identifier of the remote control device (paragraph 016).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jung et al. as disclosed by Muth because such modification improves the security and the overall process of pairing between the remote control device and the device to be controlled. 
          Claim 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US Patent Application Publication 20200137542 in view of Wang US Patent Application Publication 20060044152.
	Regarding claim 5 and 16. Jung et al. is silent on teaching the command comprises a command for adjusting a temperature, a command for adjusting a lighting level, and a command for adjusting one or more blind. Wang in an analogous art teaches a remote controller transmitting command for adjusting a temperature, a command for adjusting a lighting level, and a command for adjusting one or more blind (paragraph 049).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jung et al. as disclosed by Wang because such modification increase the functionality of the remote control and provide a more convenient means of controlling multiple appliances.

          Claims 7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US Patent Application Publication 20200137542 in view of Spero US Patent Application Publication 20160195856.

          Regarding claims 7 and 18, Jung et al. is silent on teaching the environmental characteristic value comprises a temperature, a humidity level, a carbon dioxide (C02) level, a lighting level, a detected movement of a person and an identified gesture of a person. Spero in an analogous art teaches 
	It would have been obvious to one of ordinary skill in the art to modify the system of Jung et al as disclosed by Spero because such modification provide for a more effective means for controlling environmental conditions existing inside a building and provide the means for controlling such environmental condition. 




          Claims 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US Patent Application Publication 20200137542 in view of Ham et al. US Patent Application Publication 20180191890.
	Regarding claim 9 and 20, Jung et al. is silent on teaching the processing unit regularly displays on the display an environmental characteristic value measured by the sensing module. Ham et al. in an analogous art teaches the processing unit regularly displays on the display an environmental characteristic value measured by the sensing module (paragraph 0490).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Jung et al. as disclosed by Ham because such modification provide important information to the user in order to allow the user to effectively control the controlled device.
          Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US Patent Application Publication 20200137542 in view of Bank et al. US 20090315752.
	Regarding claims 10 and 21, Jung et al. is silent on teaching the first condition comprises a detection by the processing unit that an interaction of a user with a user interface of the remote control device has occurred, and an inactivity timer reaching a timeout value. Bank in an analogous art teaches 
	It would have been obvious to one of ordinary skill in the art to modify the system of Jung et al. as disclosed by Bank at the time of the invention  because such modification conserve power and increase battery life.
          Claims 11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US Patent Application Publication 20200137542 in view of Ito et al. US Patent Application Publication 20110298700.
           Regarding claims 11 and 22, Jung et al. teaches the second condition comprises a detection by the processing unit that an interaction of a user with a user interface of the remote control device has occurred (paragraph 088), a determination by the processing unit that an environmental characteristic value measured by a sensing module of the remote control device needs to be transmitted (paragraph 0252-0254) but is silent on teaching a determination by the processing unit that a movement of the remote control device has occurred. Ito in an analogous art teaches a determination by the processing unit that a movement of the remote control device has occurred (paragraph 049).
	It would have been obvious to one of ordinary skill in the art to modify the system of Jung et al. at the time of the inventions as disclosed by Ito et al. because to modification provide additional input means to the remote control and allows the remote control to perform an operation based on the movement of the remote control.

.Conclusion





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683